            Case 1:20-cv-03688-JPO Document 3 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ADRIANA GLAVAN,
                               Plaintiff,
                                                                  20-CV-3688 (JPO)
                     -v-
                                                                        ORDER
 NEW JEWISH HOME,
                               Defendant.


J. PAUL OETKEN, District Judge:

       This case was removed from New York Supreme Court, New York County, on May 12,

2020. Counsel for the plaintiff is directed to file an appearance with this Court no later than May

29, 2020.

       Counsel for the defendant shall serve a copy of this order on counsel for the plaintiff by

May 21, 2020.

       SO ORDERED.

Dated: May 14, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                1
